[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR REARGUMENT AND RECONSIDERATION
On November 4, 1991 this court issued a memorandum of decision dismissing the above cited administrative appeal. On November 25, 1991 the plaintiffs filed a motion for reargument and reconsideration of that decision.
The parties have agreed to waive a hearing and to permit the court to decide the issues raised by the plaintiff's motion on the basis of briefs filed in support of and in opposition to said motion. In so doing, the court has reviewed its original memorandum of decision and his carefully reviewed and considered the briefs filed by the parties.
Simply put, the essence of the plaintiff's position is that they disagree with the findings and decision of the court. The plaintiffs suggest that the court overlooked or misconstrued important evidence in the record and did not completely or correctly evaluate the, evidence. (Plaintiff's reply brief of 1-10-92 at p. 3). The court disagrees and reaffirms its original decision.
This is not a case in which the plaintiff's have discerned and now seek to offer new, previously unavailable evidence. Nor have the plaintiffs offered any new theories in support of their case which were unavailable to them when they filed, briefed and argued the appeal.
The plaintiffs have failed to provide sufficient reason to persuade or convince the Court that it should permit them to reargue the case or that the court should reconsider and/or reverse its decision dismissing the administrative appeal. Consequently, the motion is denied.
Dated at Enfield this 7th day of February, 1992.
Terence A. Sullivan, Judge CT Page 1512